EXAMINER’S AMENDENT


Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 






2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.










4.	The Claims have been amended as follows:
Please cancel claims 57-69.

43. (Currently Amended) A method of diagnosing a subject as being at greater risk of having a likelihood of developing preeclampsia, toxemia, or pregnancy-induced hypertension, comprising:
(a)    measuring a level of fecal chymotrypsin in a stool sample obtained from the subject, [[with]] wherein measuring comprises enzyme photospectrometry or a colorimetric method;
(b)    comparing the level of fecal chymotrypsin in the stool sample to a normal level of fecal chymotrypsin, wherein the normal level of fecal chymotrypsin comprises is greater than 8.4 U/gram or above; and
(c)    diagnosing the subject as being at greater risk of having a likelihood of developing preeclampsia, toxemia, or pregnancy-induced hypertension when the level of fecal chymotrypsin is below the normal level of fecal chymotrypsin.


EXAMINER’S COMMENTS

5. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



REASONS FOR ALLOWANCE
6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed a method of diagnosing a subject as being at greater risk of having a likelihood of developing preeclampsia, toxemia, or pregnancy-induced hypertension, comprising obtaining a stool sample and measuring fecal chymotrypsin.
  A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art.  






Conclusion


7. 	Claims 32 and 43 are allowable.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday. If attempts
to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652